


110 HR 1331 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1331
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Mr. Doggett (for
			 himself, Mr. Abercrombie,
			 Mr. Bachus,
			 Mr. Becerra,
			 Mr. Berman,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Mr. Burgess,
			 Mr. Cleaver,
			 Mr. Cuellar,
			 Mr. Davis of Illinois,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. DeFazio,
			 Mr. Edwards,
			 Mr. Ehlers,
			 Mr. Ellison,
			 Mr. Farr, Mr. Filner, Mr.
			 Gonzalez, Mr. Al Green of
			 Texas, Mr. Gene Green of
			 Texas, Mr. Hall of New
			 York, Mr. Hastings of
			 Florida, Ms. Hooley,
			 Mr. Holt, Mr. Inslee, Mr.
			 Israel, Mr. Jefferson,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Kanjorski,
			 Ms. Kaptur,
			 Mr. Kennedy,
			 Mr. Kind, Mr. Lampson, Mr.
			 Lantos, Mr. Lewis of
			 Georgia, Mrs. Maloney of New
			 York, Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Mr. McCaul of Texas,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Meehan,
			 Mr. Michaud,
			 Mr. Miller of North Carolina,
			 Mr. Moore of Kansas,
			 Mr. Moran of Virginia,
			 Mrs. Musgrave,
			 Mrs. Napolitano,
			 Mr. Rodriguez,
			 Ms. Linda T. Sánchez of California,
			 Mr. Schiff,
			 Ms. Schwartz,
			 Mr. Shuler,
			 Mr. Smith of Texas,
			 Mr. Thompson of California,
			 Mr. Towns,
			 Mr. Udall of New Mexico,
			 Mr. Upton,
			 Mr. Van Hollen,
			 Mr. Wamp, Ms. Watson, Mr.
			 Waxman, Ms. Woolsey, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for new qualified plug-in hybrid motor vehicles.
	
	
		1.Credit for new qualified
			 plug-in hybrid motor vehicles
			(a)In
			 generalSubparagraph (A) of section 30B(d)(2) of the Internal
			 Revenue Code of 1986 (relating to credit amount for passenger automobiles and
			 light trucks) is amended to read as follows:
				
					(A)Credit amount for
				passenger automobiles and light trucks
						(i)In
				generalIn the case of a new qualified hybrid motor vehicle
				(other than a new qualified plug-in hybrid motor vehicle) which is a passenger
				automobile or light truck and which has a gross vehicle weight rating of not
				more than 8,500 pounds, the amount determined under this paragraph is the sum
				of the amounts determined under subclauses (I) and (II).
							(I)Fuel
				economyThe amount determined under this subclause is the amount
				which would be determined under subsection (c)(2)(A) if such vehicle were a
				vehicle referred to in such subsection.
							(II)Conservation
				creditThe amount determined under this subclause is the amount
				which would be determined under subsection (c)(2)(B) if such vehicle were a
				vehicle referred to in such subsection.
							(ii)New qualified
				plug-in hybrid motor vehiclesIn the case of a new qualified
				plug-in hybrid motor vehicle which is a passenger automobile or light truck and
				which has a gross vehicle weight rating of not more than 8,500 pounds, the
				amount determined under this paragraph is the sum of the amounts determined
				under subclauses (I), (II), and (III).
							(I)Base
				amountThe amount determined under this subclause is
				$3,000.
							(II)Flexible
				fuelIn the case of a vehicle
				which is warrantied by its manufacturer to operate on a fuel described in
				section 30C(c)(1)(A), the amount determined under this subclause is
				$150.
							(III)Power of
				traction batteryIn the case
				of vehicle which draws propulsion energy from a traction battery of not less
				than 5 kWh, the amount determined under this subclause is $500, plus $250 for
				each kWh that such battery exceeds 5 kWh. The amount determined under this
				subclause shall not exceed
				$3,000.
							.
			(b)New qualified
			 plug-in hybrid motor vehicleSubsection (d) of section 30B of
			 such Code is amended by adding at the end the following new paragraph:
				
					(4)New qualified
				plug-in hybrid motor vehicleFor purposes of this subsection, the
				term new qualified plug-in hybrid motor vehicle means any new
				qualified hybrid motor vehicle which—
						(A)meets or exceeds
				the Bin 5 Tier II emission standard established in regulations prescribed by
				the Administrator of the Environmental Protection Agency under section 202(i)
				of the Clean Air Act for that make and model year vehicle,
						(B)draws propulsion
				energy from a traction battery of not less than 4 kWh, and
						(C)is equipped with a
				means of recharging its rechargeable energy storage system from an external
				source of
				electricity.
						.
			(c)Application of
			 limitation on number of hybrids eligible for credit
				(1)In
			 generalSubsection (f) of section 30B of such Code is amended by
			 adding at the end the following new paragraph:
					
						(6)Separate
				application to new qualified plug-in hybrid motor vehiclesIn the
				case of a new qualified plug-in hybrid motor vehicle, this subsection shall be
				applied—
							(A)separately with
				respect to such vehicles by treating only new qualified plug-in hybrid motor
				vehicles as qualified vehicles,
							(B)by substituting
				100,000 for 60,000 in paragraph (2), and
							(C)by substituting
				the date of the enactment of paragraph (6) for December
				31, 2005 in paragraph (2).
							.
				(2)Conforming
			 amendmentParagraph (5) of section 30B(f) of such Code is amended
			 by inserting other than a new qualified plug-in hybrid motor
			 vehicle after subsection (d)(2)(A).
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
			
